EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21. A molecular sieve chamber comprising: a plurality of containers each having a solid sealed sidewall exposed to an environment, wherein a topside and a bottom sidewall seal an inside of the at least one molecular sieve chamber from the environment,[[,]] the plurality of containers being generally parallel to one another and arranged in a matrix having adjacent rows that are offset from one another, the plurality of containers being spaced from one another forming a plurality of tortuous air passages from a first side of the molecular sieve chamber to a second side of the molecular sieve chamber opposite the first side, each of the plurality of containers having: a venting passage having a plurality of apertures, and at least one molecular sieve positioned between the venting passage and the solid sealed sidewall; and a fan configured to blow air between the plurality of containers in a direction generally perpendicular to a longitudinal axis of the plurality of containers, wherein the venting passages of each of the plurality of containers are fluidly coupled to one another.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are convincing that it would not have been obvious to one having ordinary skill in the art to utilize the current references of record to teach the current claims, as amended. Furthermore, nothing in the prior art appears to anticipate of make obvious the current claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776